ALLOWANCE
	Claims 1-5 and 8-19 are allowed. 
Response to Amendment
	The amendment filed April 12, 2022 has been entered. Claims 1-5 and 8-19 remain pending in the application and are allowed for the reasons set forth below. Applicant’s amendments to the Specification, Drawings, and Claims are accepted and have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 13, 2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The specific limitation of “the barrier structure is a three-sided structure, and the part of the connection cover plate is combined with the barrier structure to define a four-sided enclosed space” in combination with all remaining limitations of Claim 1 are not anticipated or made obvious by the prior art of record in the examiner's opinion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Jung (US Publication No. 2011/0069055) discloses a display device (1), comprising: a loudspeaker box (300) comprising a first end surface (top surface of 300) provided with a first opening (Figure 3, opening in base adjacent to 465) and a connection line (500) extending outward through the first opening (opening in base adjacent to 465); a display assembly (200) mounted on the first end surface (200 mounted to top surface of 300 through 400), and comprising a second end surface (top side of 240) and a connection terminal (520), the connection line (500) being connected to the connection terminal (500 connected to driver board 130 at 520); and a connection cover plate (600) configured to shield the first opening (opening in base adjacent to 465), and connected to the loudspeaker box (300) and the display assembly (200), wherein a barrier structure (310) is further arranged on the first end surface (top surface of 300) and configured to define an enclosed space (between 310 and 600) with a part of the connection cover plate (600), wherein a protrusion (400) is further provided on the first end surface (top surface of 300), in direct contact with the first end surface (top surface of 300), and located within the enclosed space (see Figure 4), the display assembly (200) comprises a housing member (rear cover 240) extending toward the first end surface (top surface of 300), the display assembly (200) further comprises a third end surface (back of 240) adjacent to the second end surface (top of 240), the third end surface (back of 240) is attached to the first end surface (top surface of 300) when the display assembly (200) is installed on the loudspeaker box (300), the housing member (240) is in direct contact with the third end surface (back of 240). 
Lee (US Publication No. 2013/0163163) further teaches wherein a protrusion (23) is further provided on a first end surface (top surface of 21), in direct contact with the first end surface (top surface of 21), and located within the enclosed space (below support cover 32), the display assembly (10) comprises a housing member (22) extending toward the first end surface (Figure 7, 22 extending toward 21) and fitted to the protrusion (23), the protrusion (23) is provided with a first groove (Figure 9, depression in 23 accommodating 22), the housing member (22) is inserted into the first groove (see Figure 4), and an orthogonal projection of the protrusion (23) onto a same plane perpendicular to the first end surface (Figures 6-9, 23 extending vertically from top surface of 21) falls within an orthogonal projection of the enclosed space (Figure 9, projection of 22 coupled to 23 enclosed under 32) onto the same plane (see Figures 6-9).
While it would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted the protrusion of Jung for the protrusion of Park, to increase the functionality by allowing the display to rotate vertically with respect to the base (Paragraph [0020] in Park), neither Jung nor Takao teach wherein the barrier structure is of a three-sided structure, and the part of the connection cover plate is combined with the barrier structure to define a four-sided enclosed space.
In another example, Wang (CN Publication 208093057, as cited in ADS) discloses a loudspeaker box (second shell 42) comprising a first end surface (top end of 42 adjacent middle shell 2 in Figure 1) provided with a first opening (sub-aperture 420) and a connection line (second interfaces 34 fitting into 420) extending outward through the first opening (420); a display assembly (comprised of 1-3) mounted on the first end surface (42 screwed onto 2), and comprising a second end surface (Figure 2, back end of 2) and a connection terminal (33), the connection line (34) being connected to the connection terminal (33, connected through mainboard 3); and a connection cover plate (first shell 41) configured to shield the first opening (420), and connected to the loudspeaker box (42) and the display assembly (comprised of 1-3) (Figure 4 and 5, 411 and 412 connecting to 42), wherein a barrier structure (Figure 5, part of 42 with apertures 420 and 421) is further arranged on the first end surface (top surface of 42) and configured to define an enclosed space (between 2 and 41) with a part of the connection cover plate (41) (see Figure 1), the display assembly (comprised of 1-3) further comprises a third end surface (bottom end surface of 2) adjacent to the second end surface (back surface of 2), the third end surface (bottom end of 2) is attached to the first end surface (top side of 42) when the display assembly (comprised of 1-3) is installed on the loudspeaker box (42).
Furuya (US Patent No. 5,193,069) teaches wherein a protrusion (13) is further provided on the first end surface (top surface of 3), in direct contact with the first end surface (top surface of 3), the display assembly (51) comprises a housing member (53) extending toward the first end surface (top surface of 3), the housing member (53) is in direct contact with the third end surface (bottom surface of 51), the protrusion (13) is provided with a first groove (Figure 1, depression in 13 accommodating 53), the housing member (53) is inserted into the first groove (depression in 13 accommodating 53), and an orthogonal projection of the protrusion (13) onto a same plane perpendicular to the first end surface (top surface of 3) falls within an orthogonal projection of the enclosed space (under 41 in Wang) onto the same plane.
While combining the protrusion and housing member of Furuya to the enclosed space of Wang would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to provide a quick connect/disconnect mechanism between the base/speaker box and the display, neither Furuya nor Wang teaches where the barrier structure is of a three-sided structure, and the part of the connection cover plate is combined with the barrier structure to define a four-sided enclosed space. 
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./
Examiner, Art Unit 2841                                                                                                                                                                                           

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841